DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-6, 8-9, 11-16, and 18-20 remain pending in the application.  Applicant's amendments to the Claims have overcome each and every rejection previously set forth in the Non-Final Office Action dated 27 September 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6, 8-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Becker (U.S. 8,489,015) in view of Johnson (US 2007/0221388) and Achs (US 3,602,313).
Regarding claim 1, Becker discloses a communication system of a fire protection system (col. 24, ln. 1-26; fig. 10D) comprising, a first radio frequency identification (RFID) device (40, see col. 2, ln. 53 and col. 5, ln. 41-46) comprising at least one first antenna (357/358, see col. 24, ln. 13-19 and col. 5, 
Becker discloses a generic wireless communication system integrated into a fire protection system, as just described.  Becker does not disclose that the wireless communication system is a wireless fire detection and fire protection control system.  In particular, Becker does not disclose that the first RFID device is coupled to a sensor that monitors a fire condition and the first antenna receives a fire detection signal from the sensor and the processing circuit determines a location of the fire using the fire detection signal, and the RF signal transmitted by the first antenna corresponds to the fire detection signal and the location of the fire, and the second RFID device controls operation of a fluid distribution device responsive to receiving the indication of the fire detection signal, and the request for information transmitted by the second RFID is in regards to the sensor.  
Johnson teaches a wireless fire detection and fire protection control system (par. 30; fig. 1) comprising a first RFID device coupled to a sensor that monitors a fire condition (24, see par. 42) and receives a fire detection signal from the sensor and determines a location of the fire using the fire detection signal (par. 50), and transmits an RF signal corresponding to the fire detection signal (par. 42) and the location of the fire (par. 50), and a second RFID device controls operation of a fluid distribution device (20) responsive to receiving the indication of the fire detection signal (par. 42, 49), and the request for information transmitted by the second RFID is in regards to the sensor.

Becker in view of Johnson still fails to explicitly disclose that the fire detection signal includes a location of the sensor, and the location of the fire is determined using the location of the sensor of the fire detection signal.  
Achs teaches a communication system of a fire protection system (col. 2, ln. 23-34) comprising a sensor (36) that monitors a fire condition and sends a fire detection signal that includes a location of the sensor (col. 4, ln. 22-25; clm. 8), which is used by a processing circuit (16) to determine a location of the fire (col. 4, ln. 25-37).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the communication system of the fire protection system of Becker in view of Johnson such that the fire detection signal includes a location of the sensor, and the location of the fire is determined using the location of the sensor of the fire detection signal, as taught by Achs, since this would provide a means for transmitting the location data of the fire to the processing circuit.  
claim 9, Becker in view of Johnson and Achs discloses the integrated wireless communication and fire protection system described regarding claim 1.  Becker further discloses a pipe system (355) including a plurality of pipes (fig. 10D) coupled to a water source (col. 24, ln. 3-6), each pipe of the plurality of pipes has a metallic interior (col. 24, ln. 7-9).  Johnson further teaches a plurality of sensors each monitoring a respective sensor area for the presence of a fire (par. 40; fig. 1); a plurality of fluid distribution devices (20) in fluid communication with the pipe system and arranged to dispense fluid from the water source (par. 49), each of the plurality of fluid distribution devices having a frame body defining an inlet and an outlet in fluid communication with the inlet (fig. 1), and having an actuator (par. 27) movable between a first position restricting fluid flow from the inlet through the outlet and a second position allowing fluid to flow from a pipe in the plurality of pipes to the inlet and through the outlet (par. 31).  
Regarding claim 15, Becker discloses a method of operating a fire protection system, comprising: receiving, by at least one first antenna (357/358, see col. 24, ln. 13-19 and col. 5, ln. 48 to col. 6, ln. 8) of a first RFID device (40, see col. 2, ln. 53 and col. 5, ln. 41-46), a signal (col. 5, ln. 48 to col. 6, ln. 8); transmitting, by the at least one first antenna, a RF signal into an internal volume (col. 24, ln. 7-18) of a pipe (355) coupled to a fluid source (col. 24, ln. 3-6); receiving, by at least one second antenna (357/358) of a second RFID device (40), the RF signal through the internal volume of the pipe (col. 24, ln. 7-18); transmitting, by the second RFID device, a request for information to prompt the first RFID device to transmit the RF signal by transmitting a microwave signal through the pipe from the at least one second antenna to the at least one first antenna (col. 6, ln. 5-8; col. 24, ln. 7-18).
Becker does not disclose that the signal received by the at least one first antenna is a fire detection signal from a sensor that monitors a fire condition and that the signal transmitted by the at least one first antenna is based on the fire detection signal and a location of the fire determined from the fire detection signal, and that the request for information transmitted by the second RFID is in regards to the sensor, and 
Johnson teaches a method of operating a fire protection system comprising receiving, by at least one first antenna of a first RFID device, a fire detection signal from a sensor that monitors a fire condition (24, see par. 42) and transmitting, by the at least one first antenna based on the fire detection signal and a location of the fire determined from the fire detection signal (par. 42, 50); receiving, by at least one second antenna of a second RFID device, the RF signal (par. 42) and controlling operation of a fluid distribution device (20), by the second RFID device, responsive to receiving the RF signal (par. 42, 49). 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Becker such that the signal received by the at least one first antenna is a fire detection signal from a sensor that monitors a fire condition and the signal transmitted by the at least one first antenna is based on the fire detection signal and a location of the fire determined from the fire detection signal, and the request for information transmitted by the second RFID is in regards to the sensor, and the second RFID device controls operation of a fluid distribution device responsive to receiving the indication of the fire detection signal, as all taught by Johnson.  Such a modification would configure the method of Becker to be used in sensing a fire and controlling a fire protection system, which would be an obvious fit for a wireless communication system integrated into the piping of a fire protection fluid system.
Becker in view of Johnson still fails to explicitly disclose that the fire detection signal includes a location of the sensor, and the location of the fire is determined using the location of the sensor of the fire detection signal.  
Achs teaches a communication system of a fire protection system (col. 2, ln. 23-34) comprising a sensor (36) that monitors a fire condition and sends a fire detection signal that includes a location of the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of operating a fire protection system of Becker in view of Johnson such that the fire detection signal includes a location of the sensor, and the location of the fire is determined using the location of the sensor of the fire detection signal, as taught by Achs, since this would provide a means for transmitting the location data of the fire to the processing circuit.
Regarding claims 2 and 14, Becker in view of Johnson and Achs discloses the communication system described regarding claim 1 and the fire protection system described regarding claim 9, respectively.  Becker in view of Johnson and Achs further discloses that the second RFID device, responsive to receiving the RF signal, causes an actuator of the fluid distribution device to move between a first position restricting fluid flow from the pipe through the fluid distribution device and a second position allowing fluid flow from the pipe and out of the fluid distribution device (Johnson, par. 42, 49).
Regarding claim 16, Becker in view of Johnson and Achs discloses the method of operating a fire protection system described regarding claim 15.  Becker in view of Johnson and Achs further discloses moving an actuator of the fluid distribution device from a first position restricting fluid flow from the pipe through the fluid distribution device to a second position allowing fluid to flow from the pipe through the fluid distribution device (Johnson, par. 27, 31).
Regarding claims 3, 12, and 20, Becker in view of Johnson and Achs discloses the communication system described regarding claim 1, the fire protection system described regarding claim 9, and the method of operating a fire protection system described regarding claim 16, respectively.  Becker in view of Johnson and Achs further discloses the pipe/plurality of pipes is filled with at least one of water and a gas (Becker, col. 24, ln. 3-6 - well-known to be wet or dry sprinkler system).
claims 4 and 5, Becker in view of Johnson and Achs discloses the communication system described regarding claim 1, and further comprising the internal volume of the pipe is defined by a metallic material, regarding claim 4, and the pipe is formed of a metallic material, regarding claim 5 (col. 24, ln. 4-10).
Regarding claims 6 and 18, Becker in view of Johnson and Achs discloses the communication system described regarding claim 1 and the method of operating a fire protection system described regarding claim 16, respectively, and further comprising the RF signal is a microwave signal and transmitting the RF signal at a frequency greater than or equal to 1 GHz and less than or equal to 3.5 GHz (col. 2, ln. 51-52), respectively.
Regarding claim 8, Becker in view of Johnson and Achs discloses the communication system described regarding claim 1, and further comprising a plurality of fluid distribution systems including the fluid distribution device spaced about the pipe in fluid communication with the internal volume (Johnson, par. 49); and the sensor, the sensor provides a state of a sensor area monitored by the sensor to the first RFID device (Johnson, par. 40; fig. 1).
Regarding claim 11, Becker in view of Johnson and Achs discloses the fire protection system described regarding claim 9, and further comprising the at least one first antenna and the at least one second antenna, are positioned within the internal volume of the pipe (Becker, fig. 1 - the nub on antenna 52 is inserted within the pipe).
Regarding claim 13, Becker in view of Johnson and Achs discloses the fire protection system described regarding claim 9, and further with regards to powering of RFID, it is well-known for RFID to be separately powered (to create and transmit signals) as well as absorb RF signals to produce a return or 
Regarding claim 19, Becker in view of Johnson and Achs discloses the method of operating a fire protection system described regarding claim 16, respectively, and further comprising identifying, by the sensor, the fire condition based on a temperature of a sensor area monitored by the sensor (Johnson, par. 49).
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477.  The examiner can normally be reached on Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CODY J LIEUWEN/Primary Examiner, Art Unit 3752